Citation Nr: 1431184	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-26 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a left knee disorder, claimed as secondary to service-connected disability.

2. Entitlement to service connection for sleep apnea.

3. Entitlement to service connection for acquired psychiatric disorder.

4. Entitlement to service connection for migraine headaches.

5. Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from September 1990 to January 1993, and served in the Army National Guard with periods of active duty for special work (ADSW) pursuant to 32 U.S.C.S. § 503 (defined as active duty training (ACDUTRA)) from June 2005 to March 2006 and June 2006 to June 2007.

These matters come before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 2009 rating decision issued by the RO. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. Relevant documents contained in the electronic file are discussed in further detail below.

The issues of entitlement to service connection for a left knee disability, claimed as secondary to a service connected disability and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Sleep apnea had onset during a period of ACDUTRA performed June 6, 2005 to March 31, 2006.

2. Migraine headaches had onset during a period of ACDUTRA performed June 5, 2005 to March 31, 2006.

3. Hypertension was not manifest during a period of ACDUTRA or within one year of separation thereof, and is unrelated to ACDUTRA.


CONCLUSIONS OF LAW

1. Sleep apnea was incurred during a period of ACDUTRA. 38 U.S.C.A. §§ 101(22), (24), 106, 1110, 5103, 5103A, 5107 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2013).

2. Migraine headaches were incurred during a period of ACDUTRA. 38 U.S.C.A. §§ 101(22), (24), 106, 1110, 5103, 5103A, 5107 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2013).

3. Hypertension was not incurred or aggravated during active duty or a period of ACDUTRA (active service based upon a grant of service connection), nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 101(22), (24), 106, 1110, 1112, 1113, 5103, 5103A, 5107 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2013). The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any defect in the timing or content of such notice is not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in an October 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. Hence, the October 2007 letter, which meets the content of notice requirements, also meets the VCAA's timing of notice requirement.    

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include VA treatment records and examination reports. The Board is aware that a complete copy of the Veteran's service treatment records from his period of ACDUTRA is not available for review. In such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board's analysis of the Veteran's claims has been undertaken with these heightened duties in mind.


The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and appearing for VA examinations.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so. Any defect as to the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection for hypertension may also be granted if manifest to a compensable degree within one year of active service. 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 (2013).

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. Hypertension is subject to 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

"Active military service" is defined by VA law and regulations.

Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty. See 38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6(a). Active military, naval, or air service also includes any period of inactive duty training INACDUTRA during which the individual concerned was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training. Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.

National Guard service generally includes periods of ACDUTRA and/or INACDUTRA. ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c). INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23)(C); 38 C.F.R. § 3.6(d).

Analysis

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disabilities for which he claims entitlement to service connection are the result of participation in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

The record reflects that the Veteran was ordered to active duty for special work (ADSW) pursuant to 32 USC 503 for the period from June 6, 2005 to March 31, 2006. See 38 U.S.C.A. § 101 (2), (22), (24). In pertinent part, he asserts that his sleep apnea, migraine headaches and hypertension started during this period of active service.

Available service treatment records for that period reflect that the Veteran received treatment in December 2005 for complaints of intermittent headaches, depression and sleep difficulties. The Veteran reported that he was not taking any medications. On examination his recorded blood pressure reading was 133/69 and snoring was observed. Relevant assessments were primary snoring (the Veteran was scheduled for a sleep study) and headache syndrome (he was prescribed Midrin).

The Veteran underwent sleep study in January 2006. Sleep study findings were suggestive of mild to moderate sleep disordered breathing. Additionally, respiratory events were associated with minimal oxygen desaturations. The diagnosis was obstructive sleep apnea syndrome. A March 2006 sleep study confirmed the diagnosed obstructive sleep apnea.

March 2007 blood pressure checks service record documents that the Veteran's blood pressure readings over the course of a number of days were 140/86, 136/90, 112/78, 138/88, 128/82, 122/78 and 124/82.

In the report of December 2011 VA examination, the Veteran reported he had been diagnosed with obstructive sleep apnea (at Martin Army Community Hospital, Fort Benning, Georgia). He indicated the condition had existed since 2005. He complained that he has trouble staying awake during the daytime hours due to his persistent sleep apnea. Sleep apnea resulted in his perpetual state of sleepiness, having poor concentration, being tired and being irritated. He used a continuous airway pressure (CPAP) machine for treatment.

As to his claim for migraines, he reported having migraines since 2005. He described the headaches as severe, throbbing pain on the right side of the head (level 10 out of 10). He was sensitive to light and sound. When headaches occur he had to stay in bed and was unable to do anything. He experienced headaches an average of once per month, lasting 4 hours in duration. He was prescribed Sumatriptan Succinate for his headaches.

Regarding his claim for hypertension, he reported having high blood pressure since diagnosis in December 2005. He stated that symptoms of his high blood pressure included headaches and lightheadedness. He was prescribed Lisinopril but response thereto was poor. He stated that when his blood pressure was too high, he could not perform any occupation or activity.

On examination, recorded blood pressure readings were 154/96, 148/92 and 150/92. Relevant diagnoses were obstructive sleep apnea, migraine headaches and essential hypertension.

In this case, it is clear that the Veteran has current obstructive sleep apnea, migraine headaches and essential hypertension. Further, the available service treatment records associated with his period of ACDUTRA reflect treatment for symptoms associated with obstructive sleep apnea and headache syndrome.  The available service treatment records indicate that the Veteran was prescribed Midrin for his headaches. 

The Veteran is competent to report the onset of sleep and headache symptoms in service, and his report of in-service disorder must be weighed against the other evidence of record. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). The Board finds the Veteran's reports as to the in-service onset of symptoms to be credible.

In light of the in-service symptoms and diagnoses and taking into account the statements of in-service onset which the Board has found credible, the Board finds that the weight of the evidence supports a relationship between the current obstructive sleep apnea and migraine headaches and in-service symptomatology (and diagnoses). Accordingly, service connection for sleep apnea and migraine headaches must be granted.  

However, the Board finds that this claim of service connection for hypertension must be denied. 

Neither hypertension nor manifestations sufficient to identify the disease entity are shown in available service records. It is not established that the recorded blood pressure reading of 133/69 (December 2005) was an elevated, reading or a characteristic manifestation of hypertension. Therefore, while currently-diagnosed hypertension is a chronic disease under 38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations of hypertension were noted in the available service records. A notation of hypertension was first given in December 2011 (with initial report of medication related thereto), which is more than one year following the Veteran's separation from "active service."  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted and hypertension may not be presumed to have been incurred therein. 38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.

The only evidence of record supporting the Veteran's claim is his general lay assertions.  The Veteran is competent to provide evidence of visible symptoms.  However, the Board finds that the Veteran has not presented credible lay assertions sufficient to establish the onset of the hypertension during a period of service.  Hence, the Board placed limited probative value on his lay assertions. 

As the preponderance of the evidence reflects that hypertension was not incurred during a period of active service and did not manifest to a compensable degree within one year of service, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for hypertension must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for migraine headaches is granted.

Entitlement to service connection for hypertension is denied.


REMAND

Regarding the claimed left knee disorder, neither the March 2009 private opinion (left knee pain probably secondary to his chronic low back pain that stems from degenerative joint disease and his previous right knee and ankle injuries sustained while on active duty) nor the August 2011 VA examination (less likely than not that current left knee disorder is caused by in-service back condition) provides adequate rationale for the respective opinion. Further, the December 2011 VA examination does not articulate an etiology opinion with regard to the diagnosed left knee disorder. Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312   (2007). Under these circumstances, the Board finds additional VA examination is necessary to address whether the claimed left knee disorder, was caused or aggravated by his service-connected lumbar spine or right knee disabilities.

Finally, as to the claimed depression, the record is unclear as to whether the appellant has a current psychiatric disorder related to his period of service performed June 6, 2005 to March 31, 2006. Available service treatment records document that the he received treatment for complaints of depression. The December 2011 VA examination report documents his report of onset of depressive symptoms (2005). On examination, the Axis I diagnosis was major depressive disorder, single episode, moderate. The Board needs clarification as to whether he has or had during the pendency of the appeal period a major depressive disorder due to incident of his period of ACDUTRA performed June 6, 2005 to March 31, 2006. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate his complaints of a left knee disorder. The claims file should be made available to the examiner for review. All indicated tests and studies should be performed and clinical findings should be reported in detail. After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) that the service-connected lumbar spine or right knee disabilities caused or aggravated the claimed left knee disorder? If aggravation of a left knee disorder by the service-connected lumbar spine or right knee disabilities is shown, the examiner should objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred. 

The examination report must include complete rationale for all opinions and conclusions reached.

2. Schedule the Veteran for a VA examination to evaluate his complaints of depression. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and clinical findings should be reported in detail. After a thorough review of the evidence, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (50 percent probability or better) that the appellant has or, at any time since July 2007, had major depressive disorder due to any incident of service. 

The examination report must include complete rationale for all opinions and conclusions reached.
 
3.  After completion of the above development, the appellant's remaining claims should be readjudicated.  If the determinations remain adverse to him, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


